    21-10561-mew        Doc 63-2     Filed 04/21/21 Entered 04/21/21 14:08:53                  Pleading
                                    Notice of Hearing Pg 1 of 2
                                                             Hearing Date: May 12, 2021 at 2:00 p.m. (ET)
                                                         Objection Deadline: May 5, 2021 at 4:00 p.m. (ET)

TOGUT, SEGAL & SEGAL LLP
One Penn Plaza, Suite 3335
New York, New York 10119
Telephone: (212) 594-5000
Albert Togut
Kyle J. Ortiz
Bryan M. Kotliar
Amanda C. Glaubach

Proposed Counsel to the Debtor
and Debtor in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                  Chapter 11

GREENSILL CAPITAL INC.,                                 Case No.: 21-10561 (MEW)

                         Debtor.1


  NOTICE OF TELEPHONIC HEARING ON DEBTOR’S APPLICATION FOR
   ENTRY OF AN ORDER ESTABLISHING PROCEDURES FOR INTERIM
COMPENSATION AND REIMBURSEMENT OF EXPENSES OF PROFESSIONALS

                 PLEASE TAKE NOTICE that on April 21, 2021, the above-captioned

debtor and debtor in possession (the “Debtor”) filed an Application for Entry of an Order

Establishing Procedures for Interim Compensation and Reimbursement of Expenses of

Professionals (the “Motion”) in the United States Code in the United States Bankruptcy

Court for the Southern District of New York (the “Bankruptcy Court”).

                 PLEASE TAKE FURTHER NOTICE that a telephonic hearing to consider

the relief requested in the Motion (the “Hearing”) will be held on May 12, 2021 at

2:00 p.m. (prevailing Eastern Time) before the Honorable Michael E. Wiles, United

States Bankruptcy Judge for the Southern District of New York, One Bowling Green,




1
     The last four digits of the Debtor’s federal tax identification number are 3971. The Debtor’s address is
     c/o Togut, Segal & Segal LLP, One Penn Plaza, Suite 3335, New York, New York 10119.
 21-10561-mew       Doc 63-2    Filed 04/21/21 Entered 04/21/21 14:08:53        Pleading
                               Notice of Hearing Pg 2 of 2



New York, New York 10004, via Court Solutions LLC at www.court-solutions.com.

Instructions to register for Court Solutions LLC are attached to Gen. Ord. M-543.

              PLEASE TAKE FURTHER NOTICE that responses or objections to the

Motion and relief requested therein shall be filed no later than May 5, 2021 at 4:00 p.m.

(prevailing Eastern Time).

              PLEASE TAKE FURTHER NOTICE that Gen. Ord. M-543, along with

other temporary procedures implemented by the Bankruptcy Court in connection with

the COVID-19 pandemic (including electronic filing procedures for pro se parties) can be

found by visiting www.nysb.uscourts.gov (the “Bankruptcy Court’s Website”) and

clicking on the “Coronavirus COVID-19 Protocol” banner.

                PLEASE TAKE FURTHER NOTICE that copies of the Motion and the

exhibits thereto can be viewed and/or obtained by (i) accessing the Bankruptcy Court’s

Website for a fee, (ii) contacting the Office of the Clerk of the United States Bankruptcy

Court, Southern District of New York, or (iii) vising the Debtor’s case website at

https://cases.stretto.com/greensill. Please note that a PACER password is required to

access documents on the Bankruptcy Court’s Website.

Dated: New York, New York
       April 21, 2021
                                          GREENSILL CAPITAL INC.,
                                          Debtor and Debtor in Possession
                                          By its Proposed Counsel
                                          TOGUT, SEGAL & SEGAL LLP
                                          By:

                                          /s/ Kyle J. Ortiz
                                          Albert Togut
                                          Kyle J. Ortiz
                                          Bryan M. Kotliar
                                          Amanda C. Glaubach
                                          One Penn Plaza, Suite 3335
                                          New York, New York 10119
                                          Telephone: (212) 594-5000



                                             2
